Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/14/2020 has been entered. 
	
DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (U.S. Pub. No. 20120159502 A1) in view of Cormode et al. (US Pub. No. .
Levin and Cormode were cited in a previous Office Action.

As per claim 1, Levin teaches the invention substantially as claimed including a system for managing resources, comprising: 
a processor unit comprising a plurality of processor unit cores (Fig. 4, Processor 440 comprising cores 445, Processor 430 comprising cores 435); and
at least one machine-readable medium comprising instructions thereon (par. 0062 … aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon) that, when executed by the processor unit, cause the processor unit to perform operations comprising:
allocating, by the first thread, a first element of the resource (par. 0023, … if the memory allocation is made to account for a process thread); incrementing, by the first thread, a first thread counter for the first metric (par. 0023 … the local resource counter may be increased by the amount of the memory allocation. Likewise, the local resource counter may be decreased by an amount consistent with the amount of deallocated memory);
determining, by the first thread, that the first thread counter is greater than the first thread counter threshold (par. 0024 … if the local resource counter reaches a threshold ...; par. 0028 … There, a query is conducted as to whether an absolute value of the local resource counter is greater than or equal to the threshold);
updating the first global value of the first metric based at least in part on the first thread counter (par. 0024 … the global resource counter may be increased … incrementally); and
resetting the first thread counter by the first thread (par. 0024 … the local resource counter may be reset to zero).

Levin does not expressly describe: 
accessing, by a resource manager executing at the processor unit allowable error data indicating an allowable error for a first global value of a first metric describing a global resource; dividing, by the resource manager, the allowable error among a plurality of threads executing at the processor unit, wherein the dividing results in a first portion of the allowable error being attributed to a first thread executing at a first core of the plurality of processor unit cores; determining, by the resource manager, a first thread counter threshold for the first thread, the determining based at least in part on the first portion of the allowable error. 

However, Cormode teaches:
accessing, by a resource manager executing at the processor unit allowable error data indicating an allowable error for a first global value of a first metric describing a global resource (par. 0044 The simplest solution is to keep the maximum global error level at .delta.T at all times, even when the global count, N, is much greater than T. That is, the system maintains a maximum global error [equiv. to allowable error] as a metric);
dividing, by the resource manager, the allowable error among a plurality of threads executing at the processor unit, wherein the dividing results in a first portion of the allowable error being attributed to a first thread executing at a first core of the plurality of processor unit cores (par. 0047, A more scalable solution is to assign threshold values proportional to the local count at the remote site 104, in one embodiment. The thresholds at the remote site 104 are assigned as t.sub.j = (1+.delta.)t.sub.j-1 and t.sub.0=0,t.sub.1=1, wherein The maximum error at the coordinator 102 is defined as the sum of the thresholds. That is, each site is assigned a threshold value representing a portion of the maximum error, which is the same as dividing the maximum error among the sites); determining, by the resource manager, a first thread counter threshold for the first thread, the determining based at least in part on the first portion of the allowable error (par. 0044 threshold level for each site [each thread] is set as a portion of global error, which is determined by dividing  global error (.delta.T ) by m (the number of sites)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Levin by incorporating the method of setting local thresholds for each site based at least on a maximum error at a coordinator as set forth by Cormode because it would provide for initiating communication to update a global metric only after the locally observed data exceeds these local thresholds, thereby significantly reducing communication overhead. 

As per claim 2, Levin teaches wherein the at least one machine-readable medium further comprises instructions thereon that, when executed by the 
allocating, by the second thread , a second element of the resource (par. 0041 … each thread may have its own local counter which may be updated when memory allocation/deallocation is undertaken on the applicable thread. such that, par. 0023, … if the memory allocation is made to account for a process thread [second thread]),
incrementing, by the second thread, a second thread counter for the first metric (par. 0023 … the local resource counter may be increased by the amount of the memory allocation [for the second thread]); 
determining, by the second thread, that the second thread counter is greater than the second thread counter threshold (par. 0024 … if the local resource counter reaches a threshold ...; par. 0028 … There, a query is conducted as to whether an absolute value of the local resource counter is greater than or equal to the threshold);
updating the first global value of the first metric based at least in part on the second thread counter (par. 0024 … the global resource counter may be increased … incrementally); and 
resetting the second thread counter by the second thread (par. 0024 … the local resource counter may be reset to zero; par. 0028 … upon meeting or crossing the threshold, the local counter may be reset to zero).
Levin does not disclose the following limitations. However, Cormode teaches determining, by the resource manager, a second thread counter threshold for a second thread executing at a second core of the plurality of processor unit cores, the determining based at least in part on a second portion of the allowable error attributed to the second thread (par. 0044 threshold level for each site [each thread] is set as a 

As per claim 3, Levi teaches wherein the at least one machine-readable medium further comprises instructions thereon that, when executed by the processor unit, cause the processor unit to perform operations comprising:
allocating, by the first thread, a second element of the resource, incrementing, by the first thread, the first thread counter (par. 0028 … At 200, when memories allocated for a specific thread or program elements of local resource counter are to be incremented); and
determining, by the first thread, that the first thread counter is not greater than the first thread counter threshold (par. 0028 … if the threshold for the local resource counter has not been met or crossed the status counter may remain unchanged, the memory will be allocated for the thread, and process execution may continue).

As per claim 4, Cormode teaches wherein the resource is accessible by 

As per claim 5, Levin teaches wherein a sum of the plurality of thread counter thresholds is less than the allowable error (par. 0029-0030, the global count  Nv(t) is define as the sum of local counts).

As per claim 6, Levin teaches wherein the at least one machine-readable medium further comprises instructions thereon that, when executed by the processor unit, cause the processor unit to perform operations comprising: receiving, by the 

As per claim 7, Levin teaches wherein the resource is a global memory pool, wherein the first metric is a utilization of the global memory pool (par. 0025 the resource is memory; 0020), and wherein the at least one machine-readable medium further comprises instructions thereon that, when executed by the processor unit, cause the processor unit to perform operations comprising; receiving, by the first thread and from the resource manager, a value for the first global value of the first metric; and selecting, by the first thread, a first data unit for caching at the global memory pool based at least in part on the value for the first global value of the first metric (par. 0010 In embodiments, the processor may be a multi-core processor and the first resource may be cache or other memory. In embodiments, the requests to allocate or deallocate resources may be linked to the initiation or conclusion of process threads running on the multi-core processor).

As per claim 8, Levin teaches wherein the resource is a global memory pool, wherein the first metric is a maximum utilization of the global memory pool (par. 0025 the resource is memory; 0020), and wherein the at least one machine-readable medium further comprises instructions thereon that, when executed by the processor unit, cause the processor unit to perform operations comprising: determining, by the resource manager, that a current value of the first global value of the first metric is greater than a first global value of the first metric previous maximum value; and setting the first global value of the first metric previous maximum value equal to the current value (par. 0010] In embodiments, the processor may be a multi-core processor and the first resource may be cache or other memory; par. 0028 if the absolute value of local resource counter is equal to or greater than the threshold, then, as shown at 220, the global counter may be updated using an atomic increment operation).

As per claim 9, it is a method having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as applied to claim 1.

As per claim 10, it is a method having similar limitations as claim 2. Thus, claim 10 is rejected for the same rationale as applied to claim 2.

As per claim 11, it is a method having similar limitations as claim 3. Thus, claim 11 is rejected for the same rationale as applied to claim 3.

27.	As per claim 12, it is a method having similar limitations as claim 4. Thus, claim 12 is rejected for the same rationale as applied to claim 4.

As per claim 13, it is a method having similar limitations as claim 5. Thus, claim 13 is rejected for the same rationale as applied to claim 5.

As per claim 14, it is a method having similar limitations as claim 6. Thus, claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 15, it is a method having similar limitations as claim 7. Thus, claim 15 is rejected for the same rationale as applied to claim 7.

As per claim 16, it is a method having similar limitations as claim 8. Thus, claim 16 is rejected for the same rationale as applied to claim 8.

As per claim 17, it is a machine-readable medium having similar limitations as claim 1. Thus, claim 17 is rejected for the same rationale as applied to claim 1.

As per claim 18, it is a machine-readable medium having similar limitations as claim 2. Thus, claim 18 is rejected for the same rationale as applied to claim 2.

As per claim 19, it is a machine-readable medium having similar limitations as claim 3. Thus, claim 19 is rejected for the same rationale as applied to claim 3.

As per claim 20, it is a machine-readable medium having similar limitations as claim 4. Thus, claim 20 is rejected for the same rationale as applied to claim 4.

Response to Arguments
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive. 
(1) The applicant argues in page 13 for claim that Cormode does not describe any arrangement in which any kind of error is divided or attributed among units, let alone “dividing the allowable error among a plurality of threads executing at the processor unit, wherein the dividing results in a first portion of the allowable error being attributed to a first thread executing at a first core of a multi-core computing system” as recited by claim 1. As described above, Cormode does describe setting local thresholds to meet criteria, including optimizing the “maximum error.” This is not, however, dividing an allowable error among different threads.”

As per point 1, the examiner respectfully submits that the combination of Levin and Cormode teaches all the limitations as claimed. For example, Cormode describes that, par. 0044, The simplest solution is to keep the maximum global error level at .delta.T at all times, even when the global count, N, is much greater than T.  In other words, the system of Cormode maintains a maximum global error [equiv. to allowable error] as a metric accessible by coordinator, sites. Cormode further describes that, par. 0047, A more scalable solution is to assign threshold values proportional to the local .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20020114272 A1 teaches Fast failure detection using RTT time considerations on a non-retransmit medium.
U.S. Patent No. 5809268 A teaches method and system for tracking resource allocation within a processor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/WH/
Examiner, Art Unit 2195

	
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195